Citation Nr: 0013187	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-13 715A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the July 
30, 1997 Board decision, which denied a request to reopen a 
claim of service connection for postoperative residuals of a 
varicocelectomy of the left testicle.


REPRESENTATION

Moving Party Represented by:  Daniel F. Clifford, Jr., 
Attorney


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 through 
May 1947.  This matter is currently before the Board of 
Veterans' Appeals (Board) on a motion by the veteran for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) in a July 30, 1997 Board decision that denied the 
veteran's request to reopen a claim for service connection 
for postoperative residuals of a varicocelectomy of the left 
testicle.  

In September 1999, the veteran's representative in this case 
was informed that the Board had received a request to review 
a prior Board decision on the grounds of clear and 
unmistakable error and he was given 30 days from the date of 
the letter to file a relevant response, including a request 
to review the claims file prior to filing a further response; 
he was told that if he requested to review the file, he would 
be given a reasonable time after it was provided to him to 
file a further response.  In November 1999, the veteran's 
representative requested a copy of the veteran's claims 
folder.  Later in November 1999, a copy of the claims folder 
was sent to the representative.  Although the representative 
did not file any further response, by VA letter dated April 
7, 2000, he was given a 30-day period from the date of the 
letter to file a further response.  No such response was 
forthcoming from the representative and as such, the Board 
will proceed with its review of this case. 


FINDINGS OF FACT

1.  In the July 30, 1997 decision, the Board found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for postoperative residuals 
of a varicocelectomy of the left testicle.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on July 30, 1997, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The criteria for revision of the July 30, 1997 Board decision 
which denied the request to reopen a claim of entitlement to 
service connection for postoperative residuals of a 
varicocelectomy of the left testicle on the basis of clear 
and unmistakable error have not been met.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20. 1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative argue that there was clear 
and unmistakable error ("CUE") in the July 30, 1997 Board 
decision, which concluded that new and material evidence had 
not been submitted to reopen a claim for service connection 
for postoperative residuals of a varicocelectomy of the left 
testicle.  Specifically, it is the veteran's theory that he 
sustained an injury to his left testicle when he was required 
to take a sailor's dive from a high board during basic 
training.  The veteran argues that he submitted additional 
significant evidence to the Board that substantially supports 
his claim and that the Board erroneously concluded that the 
evidence did not rebut findings that the veteran's disorder 
preexisted service and did not show that the veteran's 
disorder was aggravated by his period of active service.  The 
veteran and his representative contend that the veteran is 
entitled to such an inference that he sustained such an 
injury in service because his service medical records were 
lost or destroyed while in the possession of the United 
States Government during the 1973 fire at the National 
Personnel Records Center (NPRC).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), a motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
aforementioned threshold pleading requirements.  Motions that 
fail to comply with the threshold pleading requirements shall 
be denied.  The Board notes that it has original jurisdiction 
to determine whether CUE exists in a prior final Board 
decision.

38 C.F.R. § 20.1403, addresses what constitutes CUE and 
provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, service connection for postoperative residuals 
of a varicocelectomy of the left testicle was denied in an 
October 1978 rating decision.  The veteran was provided 
notice of this determination by VA letter dated in October 
1978 and he was provided with information concerning his 
appellate rights.  The veteran did not appeal this 
determination.  In 1993, the veteran requested that his claim 
be reopened.  The RO denied this claim in an August 1993 
rating decision which the veteran appealed.  That appeal 
resulted in the July 30, 1997 decision of the Board which is 
at issue in this decision.  The evidence before the Board at 
the time of the July 1997 decision included service medical 
records, post-service medical records, consisting of both VA 
and private dated from June 1993 through January 1995, lay 
statements, statements from the veteran and his testimony 
presented at a personal hearing before the RO in April 1994 
and at a Travel Board hearing in May 1997.  The Board had 
access to all relevant evidence and determined that no 
evidence had been submitted to rebut findings that the 
veteran's disorder preexisted service, or to show that his 
disorder was aggravated by his period of active service.  
Service medical records reflect that a moderate varicocele on 
the left side was noted upon the veteran's entrance into 
service in September 1944.  In November 1944, the veteran 
complained of swelling of the left testis and pain in the 
left groin.  It was noted that the condition had been present 
for many years, but had gotten worse in the previous few 
months.  Examination revealed marked left varicocele and a 
varicocelectomy was performed.  A May 1947 separation 
examination reflected a history of varicocelectomy, but did 
not include a related disorder in the summary of defects 
existing at the time.  Post-service medical records show that 
the veteran was seen for complaints of groin and scrotal pain 
and various diagnoses were given including epididymitis and 
questionable hydrocele.  Although the record at the time 
contained medical opinion that the veteran had sustained an 
injury to his left testicle in service, the record did not 
contain a medical opinion rebutting evidence that the 
veteran's disorder preexisted service and was not aggravated 
therein.  Therefore, the veteran's request to reopen his 
claim for service connection for postoperative residuals of a 
varicocelectomy of the left testicle was denied.    

The veteran contends that the Board erred in denying his 
application to reopen a claim for service connection for 
postoperative residuals of a varicocelectomy of the left 
testicle.  At the time of the July 1997 Board decision, the 
law provided that a previously denied and final claim will be 
reopened if new and material evidence has been submitted 
since the last final decision on the claim.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1997); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a) (1997).  See also Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 1997 denial of the application to reopen the 
veteran's claim for service connection for the residuals of a 
left varicocelectomy, also applied the test for new and 
material evidence which was articulated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.

Subsequently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term (38 
U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, in Hodge the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.

In denying the veteran's application to reopen his claim in 
July 1997, the Board found that the evidence submitted 
subsequent to the 1978 final rating decision failed to 
establish a reasonable possibility of changing the adverse 
outcome of the prior decision.  However, no error of law or 
fact is reflected in the Board's use of the Colvin standard 
in July 1997, which was an appropriate application of the law 
in effect at that time prior to the Hodge decision issued in 
September 1998.  Accordingly, clear and unmistakable error is 
not reflected in that regard.
 
Further, as noted in the Board's July 30, 1997 decision, the 
evidence previously of record as well as the evidence 
submitted in conjunction with the request to reopen the 
previously denied claim failed to establish that the 
veteran's disorder did not preexist service and was not 
aggravated therein.  The Board in its prior decision found 
that the "new" evidence that consisted of the personal 
statements and hearing testimony which purported to relate a 
current disability to the veteran's military service was not 
competent medical evidence.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Similarly, the Board found that VA 
treatment records did not provide a medical opinion relating 
any current disorder to the veteran's military service in the 
1940's.  The Board also found that the reports of two private 
physicians were also not new and material in that while the 
opinions collectively addressed the question of whether the 
veteran either sustained injury or underwent surgery in 
service, neither addressed the issue that was the basis of 
the 1978 denial in that the issue in the case was not whether 
the veteran was injured or underwent surgery in service, but 
rather whether the disorder in question preexisted service 
and was aggravated therein.  As such, the Board essentially 
concluded that, considering all evidence new and old, the 
evidence associated with the claims folder since the 1978 
decision did not raise a reasonable possibility of changing 
the outcome of the prior denial of service connection.  
Therefore, under the legal standard which was applicable at 
the time of the July 1997 Board decision the veteran's 
additional evidence did not constitute new and material 
evidence to reopen the claim.

The Board notes further, that even if the veteran were 
correct that some of his service medical records were 
destroyed in the 1973 fire at the NPRC, this fact does not 
obligate the VA to afford the veteran the presumption that he 
sustained an in-service injury resulting in a disorder for 
which service connection should be granted.  Rather, in such 
cases, the VA has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this case, the Board notes that available service medical 
records clearly demonstrate that the veteran had a left 
varicocele which preexisted service and there is no medical 
evidence which suggests otherwise or which establishes that 
such was aggravated in military service.  

Based on the foregoing, the Board finds that there exists no 
"undebatable" error in the July 1997 Board decision.  The 
July 30, 1997, Board decision was consistent with and 
supported by the law then applicable for determining whether 
the veteran had met his burden to reopen his claim for 
service connection for postoperative residuals of a 
varicocelectomy of the left testicle.  38 U.S.C.A. §§ 5108, 
7104 (West 1991).  Therefore, the Board finds that the denial 
of service connection for postoperative residuals of a 
varicocelectomy of the left testicle, on the basis that new 
and material evidence had not been presented, was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.   

Likewise, the undersigned also notes that the argument raised 
by the veteran and his representative relates to the 
interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the July 30, 1997 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the decision was the product of error 
essentially because the Board failed to concede that he 
sustained an injury during service which resulted in a 
disorder for which service connection was warranted.  
Instead, the Board concluded based on the evidence of record, 
that the veteran's disorder preexisted service and was not 
aggravated by service.  This argument represents a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE. See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

The veteran has made no other allegations of errors in fact 
or law with the Board's July 1997 denial of his application 
to reopen a claim for service connection for the 
postoperative residuals of a varicocelectomy of the left 
testicle.  Consequently, his motion regarding clear and 
unmistakable error with respect to the July 1997 Board 
decision must be denied.


ORDER

The motion for revision of the July 30, 1997 Board decision 
on the grounds of clear and unmistakable error is denied. 



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


